In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00224-CV

REGINA NACHAEL HOWELL FOSTER,              §   On Appeal from the 48th District Court
Appellant


V.                                         §   of Tarrant County (048-316777-20)
OCWEN LOAN SERVICING, LLC AND
DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE FOR MORGAN             §   October 14, 2021
STANLEY ABS CAPITAL 1 INC. TRUST
2005-HE1, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES
2005-HE 1, Appellees                       §   Memorandum Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
      It is further ordered that Appellant Regina Nachael Howell Foster shall pay all

of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach